Williams, C. J.
This suit was. brought on the 20th day of February, 1855, to enforce a lien for materials alleged to have been furnished in May or June, 1853, but which, in fact, were furnished in April of that year, as appears from the verdict of a jury, taken and made part of the record by the plaintiff below. By the statutes in force at that time, persons claiming liens, as in this case, when no credit was given, were required to bring suit for their enforcement within one year from the time when the materials were furnished. Without alleging that credit was given to defendant below, the plaintiff there shows affirmatively that nearly two years expired from the time the materials were furnished to the commencement of this suit. Plaintiff below suffered his right of lien to become extinct under the statute operating in 1853 ; for more than one year elapsed between the time the cause of action accrued in this case and the repeal of said statute. There was a judgment by default against the defendants in the District Court, for the debt and lien, as prayed for in the complaint; but because said court awarded a lien for materials furnished in 1853, more than a year before suit therefor was commenced, the said judgment must be reversed.
Judgment reversed.